Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 1 of 21 Page ID
                                 #:2014




                       EXHIBIT P
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 2 of 21 Page ID
                                 #:2015
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 3 of 21 Page ID
                                 #:2016
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 4 of 21 Page ID
                                 #:2017
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 5 of 21 Page ID
                                 #:2018
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 6 of 21 Page ID
                                 #:2019
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 7 of 21 Page ID
                                 #:2020
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 8 of 21 Page ID
                                 #:2021
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 9 of 21 Page ID
                                 #:2022
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 10 of 21 Page ID
                                  #:2023
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 11 of 21 Page ID
                                  #:2024
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 12 of 21 Page ID
                                  #:2025
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 13 of 21 Page ID
                                  #:2026
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 14 of 21 Page ID
                                  #:2027
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 15 of 21 Page ID
                                  #:2028
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 16 of 21 Page ID
                                  #:2029
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 17 of 21 Page ID
                                  #:2030
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 18 of 21 Page ID
                                  #:2031
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 19 of 21 Page ID
                                  #:2032
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 20 of 21 Page ID
                                  #:2033
Case 2:20-cv-01437-ODW-AS Document 84-17 Filed 08/10/20 Page 21 of 21 Page ID
                                  #:2034
